DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “processor” , “memory”, “path defining instrument”, “first surgical instrument”, “camera”, “a visual overlay on an image display”, and the “target resection path”, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Specification
The disclosure is objected to because of the following informalities: Page 2, paragraph 2, reference character 104 designates two different names “elements” and “inductive antennas”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “surgical instrument” in claims 1, 2, 4, 5, 7, 8, 10, 11, 16 and 17, and “path-defining instrument” in claims 1, 4, 7, 8, 14, 15, 16 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 states “the surgical instrument in wireless electronic communication with the surgical instrument at least one processor and at least one memory”. The specification does not disclose sufficiently what the wireless electronic communication is, as it merely describes antennas having a circulating current that fluctuate depending on the proximity of the stapler in paragraph [0012]. Is the surgical instrument in wireless 
Claims 1, 4, 16 and 17 state “at least one processor”. The specification does not have adequate description how the at least one processor is used to achieve the defining the path as claimed.  The specification only describes a memory of the system stores a computer program that executes the computer vision algorithm to analyze endoscopic image data in paragraph [0014]. The specification does not include any detail steps/methods/processing of how a processor is used here. Is the processor a part of a surgical instrument, an input device, a control unit, or a console? Additionally, the claims state “at least one processor to: determining a target resection path for the surgical instrument”. The specification does not have sufficient detail of how a processor can be used to determine the target resection path. The specification only describes a target resection path for the surgical instrument may be determined based on the determined position surgical instrument (abstract), and a stapler to be used to resect in paragraph [0011]. The specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. 
Claims 1, 4, 7, 8 and 14-17 state “path-defining instrument”. The specification does not sufficiently teach what is the path defining instrument is. The specification only describes a colpotmy ring can identify the location of the instrument. Is this the path-defining instrument, or a bougie, and/or other surgical instruments? The specification must describe the claimed invention in sufficient detail that one skilled in the art can 
Claims 1 and 17 state “receive signals from at least one of the surgical instrument and the path-defining instrument, and, based on the received signals”. The specification does not sufficiently disclose any processes/steps/methods of how and what signal is and/or transferred and received from the surgical instrument. The specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing.    
Claims 4 and 16 state “imaging processing the position”. The specification does not sufficiently disclose what this imaging processing is and how it is used for positioning. The specification lacks detail of using imaging processing the position, as it only describes a computer vision algorithm in paragraph [0014].
Claim 7 states “the system configured to define a target path or position for the surgical instrument based on the position or location of the path-defining instrument within the patient”. The specification does not sufficiently teach how the system is defining a target path of the surgical instrument. The specification only discloses “control of the user input devices can be used to deliver haptic feedback that causes the surgeon to feel as if the instruments are haptically attracted to a path defined by the circumference of the ring” in paragraph [0016].  
Claims 8-9 state “non-contact methods”. The specification does not disclose detail description of what non-contact methods are. The specification merely includes “inductive antennas” and “inductive proximity sensors” in paragraph [0012]. The 
Claims 10-12 states “function”. The specification does not disclose anywhere, what the function is as mentioned in the claims. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “surgical instrument” in claims 1, 2, 4, 5, 7, 8, 10, 11, 16 and 17, and “path-defining instrument” in claims 1, 4, 7, 8, 14, 15, 16 and 17 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The surgical instrument and the path defining instrument is not sufficiently described functionally or structurally in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, 7, 8 and 14-17 state “path-defining instrument”. It is unclear what the path defining instrument is and how the path is defined by the instrument. Appropriate correction is required.
Regarding claim 1, the phrase “the surgical instrument in wireless electronic communication with the surgical instrument” in line 6, renders the claim indefinite because it is unclear how the surgical instrument is in communication with the same surgical instrument. Appropriate correction is required.
Claim 1 states “wireless electronic communication” in line 6. The wireless electronic communication can be, for example, using such devices as, transmitters, transponders, transceivers, antennas, ZigBee chip, Short-range communication devices, Wireless Fidelity chips, RF tags, etc. It is unclear what and how it is used here. Appropriate correction is required.
Claims 1 and 4 state “a robotic manipulator configured for robotic positioning of a surgical instrument in a body cavity, a surgical instrument positionable in an operative site in the body cavity”. It is unclear if both surgical instrument cited in the claim is the same surgical instrument.
Claims 1 and 4 state “the first surgical instrument” without proper antecedent basis for the term. 
Claims 1 and 4 state “receive signals from at least one of the surgical instrument”. It is unclear if the surgical instrument is referring to the first surgical instrument or the surgical instrument. Clarification is required.
Claim 4 states “based on the determined position” in line 12, without proper antecedent basis for the term.
Claims 4 and 16 state “detect using image processing the position of at least an edge the path-defining instrument”. It is unclear what image processing the position is. Is this processing requires using some algorithm? Or just generating an image by using a camera? Clarification is required. 
Regarding Claim 7, “the system configured to define a target path or position for the surgical instrument” in line 4, renders the claim indefinite because it is unclear how the system is defining the target path. Clarification is required.
Regarding Claim 7, “the position or the location of the path-defining instrument” and “the patient”, there is insufficient antecedent basis for these limitations in the claim. Appropriate correction is required.
Claims 8 and 9 state “non-contact methods” in line 1. It is unclear what methods/steps are used for non-contacting. Clarification is required.
Regarding Claims 10, a phrase “the system prevents a function of the surgical instrument when it is near a defined path” in line 1, is unclear. Examiner is unsure what this function of the surgical instrument is. Also, it is not clear what the system is preventing. Clarification is required.
Regarding Claims 11 and 12, phrases “function of the surgical instrument” and “the function” are unclear as similar to claim 10 above.
Claim 10 states “when it is near a defined path”, where “it” is not clear if “it” is referring to the system, function, or the surgical instrument. Appropriate correction is required.
The term "near" in Claims 10 and 11 are a relative term which renders the claim indefinite.  The term "near” is not defined by the claim, the specification does not 
Regarding Claim 12, “the function is energy delivery or deliver of a staple”. It is unclear if “the function” is referring to “prevents a function of the surgical instrument when it is near a defined path, object or boundary” in Claim 8. If it is, claim further lacks clarity because it is not clear how the “energy deliver or delivery of a stable or other fastener” provides the system to prevent a function. Clarification is required.
Claim 13 states “the system causes the surgeon to "feel" the defined path, object or boundary via haptics provided to a surgeon input device”. Examiner is unsure how a surgeon can feel the defined path by haptics provided to an input device. Additionally, as recited “the surgeon” and “a surgeon”, there is insufficient antecedent basis for these limitations in the claim. Moreover, it is not clear what is different from “feel” and feel without quotation marks. Appropriate correction is required.
Claim 13 states “a surgeon input device”. It is unsure how “a surgeon input device” is distinct from a regular input device. Clarification is required.
Claim 16 states “the position of at least an edge the path-defining instrument” in line 4, “within the body cavity” in line 5, and “based on the determined position” in line 5. There is insufficient antecedent basis for these limitations in the claim. Appropriate correction is required. 
Claim Objections
Claim 4 is objected to because of the following informalities: 
Claim 4 recites “receive user input in response to movement of the input device by a user cause the manipulator to move”. The Examiner believes that this is a a user input in response to movement of the input device by a user causing the manipulator to move”
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Durant et al. (US 20120316573) in view of Landey et al. (US 20180325499).
Regarding Claim 1, Durant et al. disclose a robot-assisted surgical system (robotic surgical system 10) comprising:
a robotic manipulator (surgical instrument 18) configured for robotic positioning of a surgical instrument in a body cavity ([0048] surgical instrument 18 can be inserted into the body of a patient),
a surgical instrument positionable in an operative site in the body cavity ([0048] surgical instrument 18 can be inserted into the body of a patient);
(22) ([0040] surgical instrument 18 may be wired or wirelessly in communication with the electronics/control console 14)
	and at least one memory ([0085] computer-readable media memory RAM, ROM etc), the at least one memory storing instructions executable by said at least one processor (22) to ([0085] such as processor 22 or processor 80 may be recorded on computer-readable media):
	receive user input in response to movement of the input device by a user cause the manipulator to move the first surgical instrument in response to the user input ([0033] processor to execute the method of controlling an operation of a robotically-controlled surgical instrument.),
	and receive signals from at least one of the surgical instrument ([0040] surgical instrument 18 may be wired or wirelessly in communication with the electronics/control console 14).
	However, Durant et al. does not teach the robot-assisted surgical system comprising at least one path-defining instrument insertable into a natural body orifice, and at least one processor to: receive signal from the path-defining instrument, and, based on the received signals, determining a target resection path for the surgical instrument. 
	Landey et al. teach the robot-assisted surgical system comprising at least one path-defining instrument insertable into a natural body orifice ([0108]-[0111] the instrument (e.g., endoscope 115) provides a guide or path for a collection device), and at least one processor to receive signal from the path-defining instrument ([0020] the one or more processors are configured to execute the instructions; and [0108]-[0111] the instrument (e.g., endoscope 115) provides a guide or path for a collection device), 
and, based on the received signals, determining a target resection path for the surgical instrument ([0051]-[0052] guide a medical instrument to sample locations for biopsy in various target tissue sites by receiving a biopsy pattern including sample locations at which biopsy samples are collected and/or calculating movement of the medical instrument based on the sample locations within the biopsy pattern).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Durant et al. to have the robot-assisted surgical system comprising at least one path-defining instrument insertable into a natural body orifice, and at least one processor to: receive signal from the path-defining instrument, and, based on the received signals, determining a target resection path for the surgical instrument as taught by Landey et al. in order to provide obtaining the biopsy pattern and adjusting the sample locations within the biopsy pattern based on various factors such as anatomical features ([0023] of Landey et al.). The modified device of Durant et al. in view of Landey et al. will hereinafter be referred to as the modified device of Durant et al. and Landey et al.
	Regarding Claim 2, the modified device of Durant et al. and Landey et al. teach the claimed invention as discussed above concerning claim 1, and Landey et al. teach wherein the instructions are executable to haptically constrain movement of the user input device to restrict movement of the surgical instrument to the target resection path ([0074] joystick 204 can provide haptic feedback to the user 205. The joystick 204 may vibrate to indicate that the endoscope 115 cannot further translate or rotate in a certain direction).
	Regarding Claim 3, the modified device of Durant et al. and Landey et al. teach the claimed invention as discussed above concerning claim 1, and Landey et al. teach wherein the instructions are executable to generate a visual overlay on an image display of the body cavity, the visual overlay depicting a boundary of the target resection path ([0077] display modules 202 can simultaneously display the 3D model and CT scans of the anatomy the around distal end of the endoscope 115; and the display modules 202 may overlay the already determined paths).
	Regarding Claim 4, Durant et al. disclose a robot-assisted surgical system (robotic surgical system 10) comprising: 
a robotic manipulator (surgical instrument 18) configured for robotic positioning of a surgical instrument in a body cavity ([0048] surgical instrument 18 can be inserted into the body of a patient),
a surgical instrument positionable in an operative site in the body cavity ([0048] surgical instrument 18 can be inserted into the body of a patient);
at least one processor (22)  and at least one memory ([0085] computer-readable media memory RAM, ROM etc),
the at least one memory ([0085] computer-readable media memory RAM, ROM etc) storing instructions executable by said at least one processor (22) to ([0085] such as processor 22 or processor 80 may be recorded on computer-readable media):
 ([0033] processor to execute the method of controlling an operation of a robotically-controlled surgical instrument).
However, Durant et al. does not teach the robot-assisted surgical system comprising at least one path-defining instrument insertable into a natural body orifice, a camera for generating an image of the body cavity, and at least one processor to detect using image processing the position of at least an edge the path-defining instrument within the body cavity and based on the determined position, determining a target resection path for the surgical instrument.
Landey et al. teach the robot-assisted surgical system comprising at least one path-defining instrument insertable into a natural body orifice ([0108]-[0111] the instrument (e.g., endoscope 115) provides a guide or path for a collection device), 
a camera for generating an image of the body cavity ([0059] endoscope 115 can include one or more location sensors, e.g. cameras or other types of optical sensors); 
and at least one processor to detect using image processing the position of at least an edge the path-defining instrument within the body cavity ([0077] one of the displays 202 can display a 3D model of the patient's luminal network and virtual biopsy information e.g., a virtual representation of the biopsy pattern in the target tissue site or a virtual representation of paths of the end of the endoscope toward sample locations of the biopsy pattern),
([0051]-[0052] guide a medical instrument to sample locations for biopsy in various target tissue sites by receiving a biopsy pattern including sample locations at which biopsy samples are collected and/or calculating movement of the medical instrument based on the sample locations within the biopsy pattern).   
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Durant et al. to have the robot-assisted surgical system comprising at least one path-defining instrument insertable into a natural body orifice, a camera for generating an image of the body cavity, and at least one processor to detect using image processing the position of at least an edge the path-defining instrument within the body cavity and based on the determined position, determining a target resection path for the surgical instrument as taught by Landey et al. in order to use camera to capture images of target tissues ([0059] of Landey et al.) and obtaining the biopsy pattern and adjusting the sample locations within the biopsy pattern based on various factors such as anatomical features ([0023] of Landey et al.).
Regarding Claim 5, the modified device of Durant et al. and Landey et al. teach the claimed invention as discussed above concerning claim 4, and Landey et al. teach wherein the instructions are executable to haptically constrain movement of the user input device to restrict movement of the surgical instrument to the target resection path ([0074] joystick 204 can provide haptic feedback to the user 205. For example, the joystick 204 may vibrate to indicate that the endoscope 115 cannot further translate or rotate in a certain direction).
Regarding Claim 6, the modified device of Durant et al. and Landey et al. teach the claimed invention as discussed above concerning claim 4, and Landey et al. teach wherein the instructions are executable to generate a visual overlay on an image display of the body cavity, the visual overlay depicting a boundary of the target resection path ([0077] display modules 202 can simultaneously display the 3D model and CT scans of the anatomy the around distal end of the endoscope 115; and the display modules 202 may overlay the already determined paths).
Regarding Claim 7, Durant et al. disclose surgical system (robotic surgical system 10) including: a robotically controlled surgical instrument (surgical instrument 18), but does not teach the surgical system including a path-defining instrument, the system configured to define a target path or position for the surgical instrument based on the position or location of the path-defining instrument within the patient.
Landey et al. teach a surgical system including a path-defining instrument (115), 
the system configured to define a target path or position for the surgical instrument based on the position or location of the path-defining instrument within the patient ([0108]-[0111] the instrument (e.g., endoscope 115) provides a guide or path for a collection device).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Durant et al. to have the surgical system including a path-defining instrument, the system configured to define a target path or position for the surgical instrument based on the position or location of the 
	Regarding Claim 16, the modified device of Durant et al. and Landey et al. teach the claimed invention as discussed above concerning claim 7, and Durant teach 
the system includes at least one processor (22) and at least one memory ([0085] computer-readable media memory RAM, ROM etc),
	the at least one memory ([0085] computer-readable media memory RAM, ROM etc) storing instructions executable by said at least one processor (22) to ([0085] such as processor 22 or processor 80 may be recorded on computer-readable media). 
	Landey et al. further teach the system including at least one processor to detect using image processing the position of at least an edge the path-defining instrument within the body cavity ([0077] one of the displays 202 can display a 3D model of the patient's luminal network and virtual biopsy information e.g., a virtual representation of the biopsy pattern in the target tissue site or a virtual representation of paths of the end of the endoscope toward sample locations of the biopsy pattern) and,
	based on the determined position, determining a target path or position for the surgical instrument ([0051]-[0052] guide a medical instrument to sample locations for biopsy in various target tissue sites by receiving a biopsy pattern including sample locations at which biopsy samples are collected and/or calculating movement of the medical instrument based on the sample locations within the biopsy pattern).   
	Regarding Claim 17, the modified device of Durant et al. and Landey et al. teach the claimed invention as discussed above concerning claim 7, and Durant et al. teach wherein: the system includes at least one processor (22) and at least one memory ([0085] computer-readable media memory RAM, ROM etc),
	the at least one memory ([0085] computer-readable media memory RAM, ROM etc) storing instructions executable by said at least one processor (22) to ([0085] such as processor 22 or processor 80 may be recorded on computer-readable media): 
	receive signals from at least one of the surgical instrument ([0040] surgical instrument 18 may be wired or wirelessly in communication with the electronics/control console).
	Landey et al. further teach the system including at least one processor to, receive signal from the path-defining instrument ([0108]-[0111] the instrument (e.g., endoscope 115) provides a guide or path for a collection device),
	and, based on the received signals, determining a position of the path-defining instrument and determining a target resection path for the surgical instrument ([0051]-[0052] guide a medical instrument to sample locations for biopsy in various target tissue sites by receiving a biopsy pattern including sample locations at which biopsy samples are collected and/or calculating movement of the medical instrument based on the sample locations within the biopsy pattern).
Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Durant et al. (US 20120316573) in view of Landey et al. (US 20180325499) and in further view of Schena et al. (US 20130325034).
Regarding Claim 8, the modified device of Durant et al. and Landey et al. teach
the claimed invention as discussed above concerning claim 7, but does not teach where the system uses non-contact methods to define the distance between surgical instrument and the path-defining instrument.
Schena et al. teach where the system uses non-contact methods to define the distance between surgical instrument and the path-defining instrument ([0066] RFID tag module 8 mounted to surgical element to identify a mounted surgical instrument and/or to detect the presence of a mounted surgical instrument). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Durant et al. and Landey et al. to have the system uses non-contact methods to define the distance between surgical instrument and the path-defining instrument as taught by Schena et al. in order to help determine the approach, presence, and/or removal of the instrument ([0066] of Schena et al.). The modified device of Durant et al. in view of Landey et al., and in further view of Schena et al. will hereinafter be referred to as the modified device of Durant et al., Landey et al. and Schena et al.
	Regarding Claim 9, the modified device of Durant et al., Landey et al. and Schena et al. teach the claimed invention as discussed above concerning claim 8, and Schena et al. teach wherein the non-contact methods include antennas or other near field communication equipment ([0066] RFID antenna module can be configured to read an instrument RFID tag at any suitable range, for example, at a close range such as between 0 mm and approximately 20 mm separation distance).   
	Regarding Claim 10, the modified device of Durant et al., Landey et al. and Schena et al. teach the claimed invention as discussed above concerning claim 8, and Landey et al. teach where the system prevents a function of the surgical instrument when it is near a defined path, object or boundary ([0126]-[0129] biopsy guidance system (e.g., an instrument movement calculator similar to the instrument movement calculator 450) may calculate the movement of the medical instrument (e.g., endoscope 715) toward the sample locations within the biopsy pattern, and control the distal end of the medical instrument).  
	Regarding Claim 11, the modified device of Durant et al., Landey et al. and Schena et al. teach the claimed invention as discussed above concerning claim 8, and Landey et al. teach wherein the system enables a function of the surgical instrument when it is near a defined path, object or boundary ([0127]-[0129] the biopsy guidance system (e.g., a controller of the collection device 717 or an instrument controller similar to the instrument controller 460) may actuate the collection device 717 (e.g., needle) to collect the first tissue sample from the first sample location within the biopsy patterns).
	Regarding Claim 12, the modified device of Durant et al., Landey et al. and Schena et al. teach the claimed invention as discussed above concerning claim 10, and Durant et al. teach wherein the function is energy delivery or deliver of a staple or other fastener ([0031] the end effector 20 can perform include, but are not limited to, stapling, cutting, delivery of electrical energy).
	Regarding Claim 13, the modified device of Durant et al., Landey et al. and Schena et al. teach the claimed invention as discussed above concerning claim 8, and Landey et al. teach wherein the system causes the surgeon to "feel" the defined path, object or boundary via haptics provided to a surgeon input device ([0074] the joystick 204 may vibrate to indicate that the endoscope 115 cannot further translate or rotate in a certain direction).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Durant et al. (US 20120316573) in view of Landey et al. (US 20180325499) and in further view of Esnouf (US 20160279365).
	Regarding Claim 14, the modified device of Durant et al. and Landey et al. teach the claimed invention as discussed above concerning claim 1, but does not teach the path-defining instrument is a bougie. 
	Esnouf teaches the path-defining instrument is bougie (Fig.11, bougie 1 for insertion in a patient). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Durant et al. and Landey et al. to have the path-defining instrument is a bougie as taught by Esnouf in order to provide use of a guide or a bougie to negotiate a pathway between the vocal chords ([0005]-[0006] of Esnouf).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Durant et al. (US 20120316573) in view of Landey et al. (US 20180325499) and in further view of Begg et al. (US 20180325575).
	Regarding Claim 15, the modified device of Durant et al. and Landey et al. teach the claimed invention as discussed above concerning claim 1, but does not teach the path-defining instrument is a colpotomy ring. 
	Begg et al. teach the path-defining instrument is a colpotomy ring ([0007] cutter is operably coupled to the colpotomy cup and is configured to travel along an arcuate path defined about the distal surface of the colpotomy cup).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Durant et al. and Landey et al. to have the path-defining instrument is a colpotomy ring as taught by Begg et al. in order to provide to enable the cutter to sever tissue disposed in proximity to the distal surface of the colpotomy cup ([0018]-[0019] of Begg et al.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20170172668			Aljuri et al.
US 20180161113			Lee et al.
US 20080147089			Loh et al.
US 20190143513			Rabindran et al.	
Aljuri et al. (US 20170172668) disclose a method of resecting tissue comprises resecting tissue to a tissue resection profile. The tissue resection profile is measured, and the tissue is resected to a target profile in response to the measured tissue resection profile.  (See figures and [0010]-[0012]).
Lee et al. (US 20180161113) disclose a surgical robot's operating along a first surgical path that has been transmitted from a surgical path setting device and preset with respect to a body part of a person to be operated on; (b) the surgical robot's confirming whether or not a surgical path reset command, transmitted from the surgical path setting device, has been received; (c) the surgical robot's stopping the operation if the surgical path reset command has been received; (d) the surgical path setting device's receiving an input of surgical path form information; (e) the surgical path setting device's determining a second surgical path, which is a new surgical path, on the basis of the surgical path form information and then transmitting same to the surgical robot; and (f) the surgical robot's operating along the second surgical path.  (See figures and [0009]-[0010]).
Loh et al. (US 20080147089) disclose a method of wireless communication in a robotic surgical system comprising providing a carriage link of a robotic manipulator including a printed circuit assembly and a link communication device.  (See figures and [0010]-[0011]).
Rabindran et al. (US 20190143513) disclose a system including a robotic manipulator including a serial chain comprising a first joint, a second joint, and a first link. The system further includes a processing unit including one or more processors. The processing unit is configured to receive first link data from a first sensor system located at the first link, generate a first joint state estimate of the first joint based on the first link data, and generate a second joint state estimate of the second joint.  (See figure and abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191.  The examiner can normally be reached on Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571}270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795